AMENDMENT TO AMENDED AND RESTATED CUSTODY AGREEMENT This Amendment is made as of July 31, 2009 to the Amended and Restated Custody Agreement between Old Mutual Funds I and The Bank of New York dated September 25, 2007 (the “Agreement”). WHEREAS, the parties to the Agreement wish to amend the Agreement. NOW THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows: 1. All references to The Bank of New York are hereby changed to The Bank of New York Mellon. 2. Schedule II of the Agreement is hereby replaced in its entirety with the attached Schedule II. IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first written above. The Bank of New York Mellon Old Mutual Funds I By: /s/ Peter D. Holland By: /s/ Julian F. Sluyters Name: Peter D. Holland Name: Julian F. Sluyters Title: Managing Director Title: President SCHEDULE
